Citation Nr: 0901505	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from February 1948 until March 
1956 in the United States Air Force.  He also had subsequent 
reserve service extending to 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was incurred in active service.

2.  Tinnitus was incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have been approximated.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a grant of service connection for 
tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In the present case, a letter sent to the veteran dated in 
January 2006 advised the veteran of the information not of 
record that is necessary to substantiate the claim and 
informed the veteran of what evidence VA would seek to 
provide and what evidence he was expected to provide.  A 
March 2006 letter informed the veteran of how VA determines 
the disability rating and an effective date for the award of 
benefits if service connection is awarded.  The RO obtained 
service medical records and the report of a VA examination.  
Additionally, the veteran submitted private medical records 
and lay statements in support of his claim.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for hearing loss and 
tinnitus.  Specifically, the veteran alleges that his 
exposure to noise during service caused both conditions.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The veteran has a current hearing loss disability as noted in 
the April 2006 VA examination which reflects auditory 
thresholds above 40 decibels in all frequencies the right ear 
and in the 2000, 3000 and 4000 hertz frequencies of the left 
ear.  The April 2006 VA examination also confirmed a current 
diagnosis of tinnitus.  

Service medical records for the veteran's active service 
reflect treatment for clogged ears in June 1953 but otherwise 
fail to reflect treatment for the ears or a diagnosis of 
hearing loss.  For example, the ears were described as normal 
and hearing was within normal limits in examinations dated in 
January 1953 and March 1955.  Similarly, the veteran denied a 
history of ear trouble, running ears or hearing loss on the 
reports of medical history completed in January 1953 and 
March 1955.  The Board does note, however, that the report of 
a medical examination conducted in March 1955 for flying 
status reflects significantly higher hearing thresholds than 
had previously been noted on examination in January 1953, 
suggesting a decrease in hearing ability.  However, the March 
1956 separation examination described the ears as normal and 
noted hearing within normal limits on the whispered voice 
test and audiometer testing.  The service medical records 
alone, therefore, are not enough to support the claim.  

The veteran's main contention is that he was exposed to noise 
during service and that noise resulted in the current hearing 
loss.  The veteran is competent to testify as to the symptoms 
he experienced, including the noises he heard. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board finds the 
veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the veteran was mistaken. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  In fact, the Board 
notes the veteran served in the Air Force and had a military 
occupational specialty of a navigator.  Furthermore, his 
service treatment records include several flying status 
examinations.  Therefore, the Board finds that the account of 
acoustic trauma from numerous lengthy aircraft flights will 
be accepted as it is consistent with the circumstances of the 
veteran's service.   38 U.S.C.A. § 1154(a)  

Additionally, subsequent reserve records reflected some 
hearing loss.  Specifically, a January 1967 examination 
reflected an audiological threshold of 40 decibels in the 500 
hertz frequency of the right ear.  Otherwise the hearing was 
within normal limits.  Significantly, a March 1967 letter 
indicated that the veteran was certified as medically 
acceptable for flying duty with a waiver for deficient 
auditory acuity and substandard vision. 

The remaining element is medical evidence of a nexus or 
relationship between the current hearing loss the noise 
during service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, there are two medical opinions of record.  
The veteran submitted an October 2005 note from a private 
physician who explained a magnetic resonance imaging test 
(MRI) showed the veteran did not have an acoustic neuroma.  
The physician indicated the veteran brought a record noting 
3770 hours of flying during his Air Force career and that the 
veteran believed his noise exposure contributed to his 
hearing loss.  The physician opined that based upon this 
history, it was a very reasonable possibility that the 
hearing loss and tinnitus could be associated to noise 
exposure.  The assessment was MRI showing meningioma and 
arachonoid cyst and asymmetrical sensorineural hearing loss 
and tinnitus.  

The only other opinion is contained in the report of a VA 
examination in April 2006.  The report shows that the veteran 
complained of decreased hearing, particularly with television 
and loud noises and reported sudden hearing loss in the right 
in 2005.  He described a history of noise exposure from 
aircraft during service and denied any civilian or 
recreational noise exposure.  The examiner concluded the 
veteran had bilateral sensorineural hearing loss.  The 
examiner opined that it was less likely that either tinnitus 
or hearing loss was related to acoustic trauma or chronic 
noise exposure in service.  The examiner explained that 
review of the file and interview with the veteran failed to 
demonstrate acoustic trauma but did note chronic noise 
exposure.  The examiner stated that while the right sided 
hearing loss was "not inconsistent" with acoustic trauma, 
the onset was described as sudden without accompanying 
acoustic trauma and the occurrence was well after the 
veteran's release from active duty.  The examiner opined that 
the change in right ear hearing noted in 1967 was not 
consistent with noise exposure.  The examiner indicated this 
type of change was more consistent with a noisy test 
environment and may be an artifactual response or a 
transitory middle ear problem.  The examiner further 
indicated that as no back up testing was performed he was 
unable to characterize the type of hearing loss.  The 
examiner explained that high frequency thresholds in that 
area associated with changes due to noise do not demonstrate 
a hearing loss.  The examiner noted that while the veteran 
required a waiver for flight duty due to his hearing, the 
criteria for this waiver were not detailed.  The examiner 
further commented that the veteran did not meet the criteria 
for hearing impairment under VA standards at the time of his 
discharge.  The examiner noted that it was generally accepted 
that hearing changes due to noise did not progress once the 
source of the exposure was discontinued and therefore the 
hearing loss and tinnitus were less likely than not related 
to service.  

The veteran provided testimony at a December 2008 Board 
hearing.  During this hearing the veteran explained that he 
had extensive exposure to noise from aircraft during service 
and described his duties and flying hours.  He explained that 
earphones were not used as they prevented communication.  He 
testified that while on the aircraft he had to talk loudly to 
be heard over sounds.  He indicated he felt ringing in the 
ears from the drone of the four engines while he was flying.  
He denied seeking treatment for the condition in service as 
the ringing stopped a few hours after he was off the 
airplane.  The veteran noted he first heard constant buzzing 
in his ears around 2005 and went to private physician.  The 
veteran related that the private physician ordered an MRI and 
concluded it was very reasonable that the hearing loss and 
tinnitus were associated with noise exposure.  The veteran 
also noted he worked in corporate law after service and was 
only exposed to a fairly low level of noise.  The veteran 
also submitted a medical treatise differentiating age related 
hearing loss from noise induced hearing loss.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this case, the veteran has current diagnoses of hearing loss 
and tinnitus, extensive in-service noise exposure and 
documentation of slight hearing loss during his subsequent 
Reserve service.  Additionally, there is no evidence of 
significant post-service noise exposure.  Although there is a 
lack of medical evidence documenting treatment for the 
condition until 2005, there is competent evidence in the form 
of a private opinion indicating the hearing loss and tinnitus 
are reasonably related to noise during service.  While the VA 
examination noted that the hearing loss in 1967 did not 
appear to be consistent with noise exposure, the VA examiner 
also stated that it was not inconsistent with acoustic 
trauma.  The Board finds that the difference between these 
terms is not clear.  The VA examiner also noted that as no 
further testing was performed he could not characterize the 
type of hearing loss that there was at that time.  This 
further reduces the probative value of the VA medical 
opinion.  Therefore, the Board is of the opinion that the 
point of equipoise in the evidence has been attained.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for tinnitus will be granted. 
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Accordingly, service connection for hearing loss and tinnitus 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


